Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148777                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148777
                                                                    COA: 319602
                                                                    Jackson CC: 12-004221-FC
  BRIAN NORBERT OTTO,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the January 24, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. The Court of Appeals shall specifically address
  whether the Jackson Circuit Court had the authority to sentence the defendant to a
  minimum term of less than 25 years. See MCL 750.520b(2)(b); MCL 769.34(2)(a).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2014
           h1021
                                                                               Clerk